                    Case 3:20-mj-71703-MAG Document 1 Filed 11/20/20 Page 1 of 10
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT                                                      FILED
                                                                 for the                                              Nov 20 2020

                                                    Northern District
                                                  __________  DistrictofofCalifornia
                                                                           __________                               SUSANY. SOONG
                                                                                                               CLERK, U.S. DISTRICT COURT
                                                                                                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                     SAN FRANCISCO
                  United States of America                          )
                             v.                                     )
                                                                    )      Case No.3:20-mj-71703 MAG
                ROBERT JESUS BLANCAS                                )
                    a/k/a "Orgotloth"                               )
                    a/k/a "MuskOx"                                  )
                                                                    )
                         Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of        May 2020 through August 4, 2020          in the county of San Francisco and elsewhere in the
    Northern          District of          California           , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. § 2422(b)                              Enticement of a Minor to Engage in Sexual Activity

                                                 Penalty: Minimum 10 years to maximum lifetime of imprisonment; minimum 5
                                                 years to maximum lifetime of supervised release; maximum $250,000 fine;
                                                 mandatory $100 special assessment




         This criminal complaint is based on these facts:
See attached affidavit of FBI Special Agent Katherine Wilson




         ✔ Continued on the attached sheet.
         ’

                                                                                                          /s/
                                                                                               Complainant’s signature
        Approved as to form _______________
                                /s/
                                                                                    Katherine Wilson, Special Agent, FBI
                            AUSA Eric Cheng
                                                                                                Printed name and title

Sworn to before me by telephone.


Date:             11/19/2020
                                                                                                  Judge’s signature

City and state:                 San Francisco, California                    Hon. Jacqueline Scott Corley, U.S. Magistrate Judge
                                                                                                Printed name and title



        Print                       Save As...                  Attach                                                        Reset
         Case 3:20-mj-71703-MAG Document 1 Filed 11/20/20 Page 2 of 10




                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Katherine Wilson, Special Agent with the Federal Bureau of Investigation, being duly

sworn, hereby declare as follows:

                        OVERVIEW AND AGENT BACKGROUND

       1.      I make this affidavit in support of a criminal complaint against Robert Jesus

BLANCAS a/k/a “Orgotloth” a/k/a “MuskOx” (“BLANCAS”). For the reasons set forth below,

I submit that there is probable cause to believe he has enticed a minor to engage in sexual

activity, to wit, the production of child pornography, in violation of 18 U.S.C. § 2422(b).

       2.      The facts in this affidavit come from my personal observations, my training and

experience, information from records and databases, and information obtained from other agents

and witnesses. This affidavit does not set forth all of my knowledge about this matter; it is

intended to only show that there is sufficient probable cause for the requested warrant.

                                    AFFIANT BACKGROUND

       3.      I am a Special Agent with the Federal Bureau of Investigation (FBI). I am

currently assigned to the Counter Terrorism Squad of the FBI’s San Francisco Field Office. I

successfully completed the 21 weeks of New Agent Training at the FBI Academy in Quantico,

Virginia in May 2019. During that time, I received training in physical surveillance, legal

statutes and procedures, financial investigations, money laundering techniques, asset

identification, forfeiture and seizure, confidential source management, and electronic

surveillance techniques, including Title III monitoring.

       4.      As an FBI Special Agent, I have conducted and participated in investigations of

weapons of mass destruction, violent extremist ideologues, organized crime and weapons

offenses. During these investigations, I have utilized various types of investigative techniques,
         Case 3:20-mj-71703-MAG Document 1 Filed 11/20/20 Page 3 of 10




including informants, physical surveillance, and the service of Grand Jury subpoenas. I have

participated in the execution of several federal arrest warrants and search warrants.

       5.      Prior to my employment with the FBI, I worked for U.S. Customs and Border

Protection (CBP). During my time with CBP, I was a part of the Counter Terrorism Response

Team (CTRT) where I utilized border search authority for inbound and outbound operations

focusing on currency, child pornography, narcotics, and terrorism.

                                   APPLICABLE STATUTE

       6.      Title 18, United States Code, Section 2422(b) – Enticement of a Minor to Engage

in Sexual Activity – makes it unlawful to “us[e] the mail or any facility or means of interstate or

foreign commerce” to “knowingly persuade[], induce[], entice[], or coerce[] any individual who

has not attained the age of 18 years, to engage in prostitution or any sexual activity for which any

person can be charged with a criminal offense,” or to attempt to do so.

                         FACTS SUPPORTING PROBABLE CAUSE

       7.      In the course of investigating the homicide of a Federal Protective Service Officer

by Steven Carrillo and Robert Justus, Jr., agents identified Robert Jesus BLANCAS as a member

of the “1st Detachment, 1st California Scouts” or “Grizzly Scouts,” an anti-government citizen-

militia group associated with the so-called “boogaloo” movement. On August 6, 2020, FBI

agents executed federal search warrants on multiple locations associated with BLANCAS. In the

course of searching the locations associated with BLANCAS, agents seized, among other things,

two assault rifles and a pistol, body armor and other tactical equipment, materials concerning the

Grizzly Scouts, as well as multiple electronic devices. Those electronic devices not only

contained evidence of BLANCAS’s association with the Grizzly Scouts and communications

related to acts of violence against law enforcement, but they also contained evidence that




                                                 2
         Case 3:20-mj-71703-MAG Document 1 Filed 11/20/20 Page 4 of 10




BLANCAS was engaged in the receipt and possession of child pornography, the enticement of a

minor, and the production of child pornography, and discussed the topic of child pornography

with other Grizzly Scouts members.

       8.      Agents obtained additional warrants to search BLANCAS’s devices for evidence

of his involvement in receiving and producing child pornography, and enticing a minor to engage

in sexual activity. Following a search of his electronic devices pursuant to those warrants, agents

seized images and videos of a young girl (“Victim 1”), and identified BLANCAS’s

communications with her along with other girls who also appeared to be younger than 18.

Victim 1 is 15 years old.

       9.      BLANCAS appeared to have met Victim 1 on the social media communications

platform Whisper 1 in or about April or May, 2020 in a forum labeled “DDLG.” I know from my

training and experience, and my conversations with other agents who have expertise in child

pornography cases, that “DDLG” is an abbreviation for “Daddy-Daughter Little Girl.” I also

know that men like BLANCAS who frequent that site are seeking young girls, or girls posing as

young girls, to help them fulfill fantasies about having sex with young girls. Thus, on May 6,

2020, BLANCAS asked Victim 1, “what did you do today little one?” “Is [sic] did big girl

work,” she responded. “Daddy teach mee?” she asked. “Well, you gotta undo my pants,”

BLANCAS said. “Have you had sex before?” he asked. “No daddy,” she responded.

       10.     Shortly after that, BLANCAS suggested they move their conversation to Kik




1
 Based on my training, experience, and open source research, Whisper is a social media
application that allows users to communicate without providing or disclosing their identities by
posting content for public viewing and/or sending private messages.




                                                3
           Case 3:20-mj-71703-MAG Document 1 Filed 11/20/20 Page 5 of 10




Messenger (Kik), a free instant messaging application, 2 and he gave Victim 1 his User ID on

Kik. Once on the Kik platform, BLANCAS instructed Victim 1 to send him specific

pornographic videos of herself. For instance, on June 3, 2020, he told her to “Show me how hard

and fast you can fuck yourself with your middle finger [two winking emojis].” Two minutes

later, she sent him a video of her touching her genitalia while laying on her bed.

         11.     For the next few months, BLANCAS exchanged thousands of similar messages

with Victim 1, including via Kik and other text messaging. For example, the following chat took

place via Kik on August 4, 2020:

         Date/Time: August 4, 2020, 6:22:45 PM (UTC-7)
         User: orgotloth (BLANCAS)
         Text: And because you’re such a good girl you can touch the lips of your princess parts 3,
         NOT your button or hood

         Date/Time: August 4, 2020, 6:22:54 PM (UTC-7)
         User: (Victim 1) 4
         Text: Nnnhhh

         Date/Time: August 4, 2020, 6:23:08 PM (UTC-7)
         User: (Victim 1)
         Text: Tank you dada

         …………………..

         Date/Time: August 4, 2020, 6:27:41 PM (UTC-7)
         User: orgotloth (BLANCAS)
         Text: You may push in with your finger to the first knuckle

         Date/Time: August 4, 2020, 6:27:56 PM (UTC-7)
         User: (Victim 1)

2
  According to Kik’s published privacy policy, user information is stored on servers located in
the United States, Canada, and Israel, and stores information in other countries. As such, Kik
user information may be sent to the United States, Canada, Israel, and possibly other countries.
3
  Based on my review of BLANCAS communications with Victim 1, “princess parts” is likely
referring to Victim 1’s genitalia.
4
    Username has been removed to protect the identity of Victim 1.



                                                 4
         Case 3:20-mj-71703-MAG Document 1 Filed 11/20/20 Page 6 of 10




       Text: Second one?

       Date/Time: August 4, 2020, 6:28:15 PM (UTC-7)
       User: orgotloth (BLANCAS)
       Text: The first knuckle only, middle finger only

       …………………..

       Date/Time: August 4, 2020, 6:29:09 PM (UTC-7)
       User: orgotloth (BLANCAS)
       Text: Show me [two upside-down smiling emojis]

       Date/Time: August 4, 2020, 6:29:13 PM (UTC-7)
       User: (Victim 1)
       File Name: 6d2ebbb7-46d9-4738-9f9e-18d7ed1620b2

       12.     The file that Victim 1 sent BLANCAS in response to his instruction to “Show

me,” was a five second video of a nude Caucasian minor female touching and rubbing her

genitalia. Depicted in the background of the video was what appeared to be a bedroom with

white walls, tan carpet, a white framed mirror attached to the wall, a black nightstand, and

approximately two-foot-tall white bookshelf with a white birdhouse sitting on top. The nude

Caucasian minor female was Victim 1.

       13.     I believe BLANCAS was aware of Victim 1’s age before Victim 1 sent him

sexually explicit photographs and videos, including the aforementioned video file. First, his

communications with Victim 1 prior to August 4, 2020 included references to her parents and

schoolwork, including that she was taking a “P.E.” class. Throughout this period, she sent him

multiple photographs of her face and bedroom. In an early communication, Victim 1 had told

BLANCAS that she was 21 years old. I have viewed the photographs and videos Victim 1 sent

BLANCAS and believe they depict a young girl and the bedroom of a young girl. I do not

believe Victim 1 could pass for an 18 year old, let alone a 21 year old.

       14.     Moreover, on July 21, 2020, Victim 1 sent him an image of a report card showing




                                                 5
         Case 3:20-mj-71703-MAG Document 1 Filed 11/20/20 Page 7 of 10




quiz results with her first and last name on it. Victim 1 had been exchanging text messages with

BLANCAS using a phone number with an area code located in a state other than California, and

earlier that month BLANCAS mentioned to another individual on Whisper referencing “[o]ne

gf” in one location and “[t]he other is in” that same state. Agents conducted a simple Google

search of Victim 1’s first and last name as identified on the report card and found, among the

first few search results, multiple references to her enrollment at a middle school in that same

state as recently as 2019, as well as her participation in a junior sports team in that same state.

That latter search result indicated that she was 15 years old. A further official records search for

Victim 1’s name confirmed that she lives in that same state and is 15 years old. Agents obtained

a photo of Victim 1 from those official records and confirmed she is the girl in the videos and

photos sent to BLANCAS.

       15.     BLANCAS’s electronic devices also contained evidence of similar online

communications with users who appeared to be girls younger than 18, in addition to Victim 1—

including users who identified their ages to BLANCAS as 13, 15, and 16. For example, in July

and August 2015, BLANCAS asked a user on the Whisper application “how old are you?” and

the user responded “16.” BLANCAS then sent the user an image of male genitalia, exchanged

sexually suggestive messages with the user, and asked if the user had Kik, to which the user

responded with a user ID. 5 Kik messages recovered from the device from October 2015 showed


5
 Date/Time: 7/31/2015 9:41:52 PM (UTC)
From: “KinkyChef”
Message: “...how old are you?”

Date/Time: 7/31/2015 09:42:05 PM (UTC)
From: “pineapple”
Message: “16”

Date/Time: 7/31/2015 10:13:30 PM (UTC)



                                                  6
         Case 3:20-mj-71703-MAG Document 1 Filed 11/20/20 Page 8 of 10




BLANCAS exchanged other sexually explicit messages with that user ID and sent an explicit

video of masturbation to the user.

       16.     On September 8, 2020, a Child Adolescent Forensic Interviewer conducted an

interview of Victim 1. Victim 1 confirmed she was 15 years old and had sent explicit

photographs and videos to a person she knew as “Robert B” at his request. When showed

photographs of BLANCAS, Victim 1 confirmed BLANCAS and “Robert B” were the same

person. Victim 1 stated that she believed she had told BLANCAS she was 18 years old or older




From: “KinkyChef”
Message: [image file 063b24a8-5bdb-4444-a8bf-c852e2db6b9a]

Date/Time: 7/31/2015 10:14:06 PM (UTC)
From: “pineapple”
Message: “so you need to come to Ohio like ASAP lol”

Date/Time: 7/31/2015 10:15:30 PM (UTC)
From: “KinkyChef”
Message: “why come? [wink emoji]”

Date/Time: 7/31/2015 10:16:23 PM (UTC)
From: “pineapple”
Message: “because I need to touch that”

Date/Time: 7/31/2015 10:16:51 PM (UTC)
From: “KinkyChef”
Message: “I'd rather it were inside of you”

Date/Time: 7/31/2015 10:17:17 PM (UTC)
From: “pineapple”
Message: “I would enjoy that”

Date/Time: 7/31/2015 10:17:43 PM (UTC)
From: “KinkyChef”
Message: “Mmm, I bet you're nice and tight”

Date/Time: 8/1/2015 12:35:22 AM (UTC)
From: “KinkyChef”
Message: “Do you have kik?”


                                               7
         Case 3:20-mj-71703-MAG Document 1 Filed 11/20/20 Page 9 of 10




in previous conversations. Victim 1 further stated that she had many Skype video calls with

BLANCAS. Based upon my review of the video of Victim 1’s interview, I believe that her voice

and speech patterns are those of a young girl, not a young woman.

       17.     Victim 1’s parents consented to a search of Victim 1’s mobile phone. That search

revealed additional communications between Victim 1 and BLANCAS, including calls and

messages sent and received via the mobile messaging application Skype. The communications

showed that BLANCAS resumed contact with Victim 1 on a new device immediately after the

August 6, 2020 search warrant execution, during which FBI seized his electronic devices.

       18.     Victim 1’s parents also consented to the FBI photographing Victim 1’s bedroom,

which was located at her parents’ residence. A review of these photographs determined it was

likely the same location in which Victim 1 had recorded videos sent to BLANCAS, including the

video mentioned above sent on August 4, 2020.

                                        CONCLUSION

       19.     Based on the above information, I submit that there is probable cause to believe

that ROBERT JESUS BLANCAS has committed the federal offense, Enticement of a Minor to

Engage in Sexual Activity, to wit, the production of child pornography, in violation of Title 18

United States Code, Section 2422(b). I respectfully request that the Court sign the requested

criminal complaint and issue the requested arrest warrant for BLANCAS.

//

//

//

//

//




                                                8
        Case 3:20-mj-71703-MAG Document 1 Filed 11/20/20 Page 10 of 10




       I declare under the penalty of perjury that the foregoing is true and correct to the

best of my knowledge.

                                                                     /s/

                                                     Katherine Wilson
                                                     Special Agent
                                                     Federal Bureau of Investigation


       Sworn to before me over the telephone and signed by me pursuant to Fed. R. Crim. P. 4.1
               19thday of November 2020.
and 4(d) this ____



HONORABLE JACQUELINE SCOTT CORLEY
UNITED STATES MAGISTRATE JUDGE




                                                 9
